PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,656,652
Issue Date: 25 Feb 2014
Application No. 13/411,785
Filing or 371(c) Date: 5 Mar 2012
For: SAFETY ANCHOR POST SYSTEM

:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under 37 CFR 1.378(b) filed October 12, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition under 37 CFR 1.378(b) is GRANTED.

A maintenance fee payment is required in a patent at 3.5 years, 7.5 years, and 11.5 years from the date of issuance. The above-identified patent issued on February 25, 2014. The grace period for paying the maintenance fee due at 3.5 years expired on February 26, 2018. 

On May 17, 2021, petitioner filed a petition under 37 CFR 1.378(b), accompanied by a $500 maintenance fee and $525 petition fee. On September 24, 2021, the Office issued a decision dismissing the petition and requiring additional information as to whether the delay was unintentional. On October 12, 2021, petitioner filed the present renewed petition under 37 CFR 1.378(b), accompanied by a statement explaining the facts and circumstances surrounding the extended delay period.

Petitioner has satisfied the requirements to accept the delayed payment of the maintenance fee under 37 CFR 1.378(b). Petitioner submitted the required maintenance fee, petition fee, and statement of unintentional delay. Additionally, petitioner provided additional information to support a conclusion that the entire delay was unintentional.  

The Office reminds petitioner that the six-month grace period payment of the 7.5-year maintenance fee with a surcharge opened on August 26, 2021 and closes on February 25, 2022. Petitioner must pay the 7.5-year maintenance with a six-month surcharge on or before February 25, 2022, to avoid expiration of the patent. 

The address given on the petition differs from the address of record. Furthermore, the record does not indicate petitioner filed a revocation of power of attorney to the former patent agent or a change of address. Petitioner may submit Form PTO/SB/81A to revoke the power of attorney to the former patent practitioner and change the correspondence address of record. The Office will mail a courtesy copy of this decision to the address given on the petition. The Office will mail all future correspondence solely to the address of record until the Office receives a proper change of correspondence address.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure: Revocation of Power of Attorney and Change of Address (Form PTO/SB/81A)            

Cc:	Jose M. Carrillo
5578 Lilyview Way 
Elk Grove, CA 95757